Exhibit AMENDED AND RESTATED CREDIT AGREEMENT dated as of November 24, 2009 among CALPINE STEAMBOAT HOLDINGS, LLC (Borrower) CALYON NEW YORK BRANCH (Lead Arranger, Co-Book Runner, Administrative Agent, Collateral Agent and Security Fund LC Issuer) WESTLB AG, NEW YORK BRANCH (Lead Arranger, Co-Book Runner and Syndication Agent) COBANK ACB (Lead Arranger, Co-Book Runner and Co-Documentation Agent) THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH (Lead Arranger, Co-Book Runner and Co-Documentation Agent) LANDESBANK HESSEN-THÜRINGEN (Lead Arranger) NATIXIS, NEW YORK BRANCH (Lead Arranger) THE GOVERNOR & COMPANY OF THE BANK OF IRELAND (Lead Arranger) BAYERISCHE HYPO- UND VEREINSBANK AG, NEW YORK BRANCH (Lead Arranger) and THE FINANCIAL INSTITUTIONS PARTIES HERETO (Lenders) Freeport Energy Center 241 MW
